COXE, District Judge
(after stating the facts). In June, 1889, a committee of the Master Oar-Builders’ Association described the requirements of an efficient car hose coupler as follows:
“The other conditions which a good coupler should fulfill are a straight opening when coupled, automatically uncoupled when cars axe parted, interchangeability, ease of coupling, and while simple and inexpensive to construct, it should be reliable and steam tight.”
The Bewail coupler fulfills all these conditions and it was the first lo do so. 11 lias a straight, unobstructed passage, and a steamtiglu joint. If is simple, strong, inexpensive, easily manipulated, interchangeable and has an automatic disengagement. The abut ting faces are pressed and held together by a gravity lock which dispenses with any turning- and twisting of the parts. This rotary action was a serious obstacle in prior couplers especially when steam was used. It tended to abrade, break and roll up the gaskets. If the coupler were not, in this way, rendered inoperative its efficiency was materially diminished.
1 do not pause to consider whether the elements of the claims, when segregated, were old at the date of Bewall’s invention, for it is of no moment. It. cannot he successfully maintained that the combination of the Bewail patent is anticipated or that the prior devices singly or combined negative its novelty. The patents to Wosiinghouse, Kenyon and Bchleifer are for a different type of coup-' hr. The parts are put together by the mischievous screwing action just alluded to and the passage instead of being straight is vexed by two right: angles. There are other differences but these are enough to distinguish these1 patents from the patent in hand. The other patents, to Imray and Karnes, cover couplers designed for vacuum brakes where ihe parts are held together largely by atmospheric pressure and where it is necessary to place valves in the passages to prevent, the vacuum from being broken when the parts are uncoupled. Both are English patents. Neither would operate as a conduit for steam and the Imray structure is inoperative for any purpose. As shown in the drawings it is a mechanical impossibility. In short, the Bewail steam-heating coupler is a distinct advance over what preceded it and is an invention, certainly, of average merit. Is it infringed?
If is manifest that one who uses an invention in its essence and spirit cannot escape because parts which are cast onto the patented structure are screwed onto the infringing structure, or because the parts differ in size and shape. When this fundamental canon of construction is remembered it will narrow the question of infringement to a single point, viz.: Does the defendant have the fifth element of the claims — the joint connection at the lower side of the *700meeting faces? There can be ho doubt that the defendant’s structure has the other four elements. It has the body portion, A, with an upturned end and a broad extension. Its extension is not so broad as in the drawings of the patent but it is broad enough to accomplish identical results. The defendant’s coupler has a locking flange and a groove which perform similar work to corresponding parts of the Sewall device. These parts are pivoted so that they rock or oscillate within narrow limits and the act of coupling and uncoupling is thus aided, perhaps, by a slight rotary motion, but this change, conceding it to be an improvement, in no way affects the identity of the two structures. In the eye of the law they are the same.
The question remains, does the defendant have the fifth element of the combination? As before stated this is the most important, and, in reality, the only question in the ease. The object of the joint connection of the Sewall patent is to enable the two parts to engage and disengage simultaneously by giving them a central axis on which to turn. This is accomplished by the rib marked c and the recess marked c' of the Sewall patent and by the “tongues or guides f f” of the Martin patent of September 11, 1894. The Martin specification says:
“These tongues operate as guides, and also operate to retain the sections of the coupling in line.”
The means employed are not identical, it is true, but they accomplish the same result in substantially the same way. The sections of both the Sewall and Martin couplers are made to turn on a common center and disengage simultaneously. To adopt the language of the defendant’s expert:
“The tongues certainly compel simultaneous disengagement, and they also serve as guides to assist the attendant in making the coupling which he often has to do in the dark.”
This is just what the ribs and recesses of the Sewall patent do. The defendant’s guides are higher up than the complainant’s guides, but they do the same work and are clearly equivalents óf the latter. There is nothing in the patent or in the prior art requiring the court to limit the first claim to the precise construction of rib and recess shown. The first claim describes as the fifth element “a joint connection at the lower side of the meeting face of the body portion, A, upon which the two halves may be turned to disengage them one from the other.” That the defendant’s structure has such a joint connection there can be little doubt. Where the defendant has taken the complainant’s coupler in principle and in substance it would be a most narrow and illiberal construction which would deny all relief because of such unimportant and unsubstantial variations.
If further argument were needed to prove the practical identity of the two couplers it is found in the fact that a Martin half will couple and uncouple as readily with a Sewall half as with another Martin half. It follows that the complainant is entitled to the usual decree.